ACCEPTED
                                                                                  03-15-00724-CV
                                                                                          8315432
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            12/21/2015 8:58:06 AM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                           NO. 03-15-00724-CV
______________________________________________________________________
                                                             FILED IN
                  IN THE THIRD COURT OF APPEALS       3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                           AUSTIN, TEXAS
                                                      12/21/2015 8:58:06 AM
______________________________________________________________________
                                                          JEFFREY D. KYLE
                                                               Clerk
               LOWER COLORADO RIVER AUTHORITY,
                                                               Appellant,

                                   v.

               BURNET CENTRAL APPRAISAL DISTRICT
                                                                   Appellee.
______________________________________________________________________

       APPELLANT’S UNOPPOSED FIRST MOTION TO EXTEND
                     TIME TO FILE BRIEF
______________________________________________________________________

James N. Rader                    Joseph R. Knight
State Bar No. 16452570            State Bar No. 11601275
James.rader@lcra.org              jknight@knighttxlaw.com
Lower Colorado River Authority    Law Office of Joseph R. Knight
P.O. Box 220                      111 Congress Ave, Suite 2800
Austin, Texas 78767               Austin, TX 78701
(512) 578-3559                    (512) 770-4010


                     ATTORNEYS FOR APPELLANT
             Pursuant to Texas Rules of Appellate Procedure 38.6(d) and 10.5(b),

Appellant Lower Colorado River Authority (“LCRA”) files this Unopposed First

Motion for Extension of Time to File Appellant’s Brief and shows the following:

             This is an appeal from a judgment rendered on October 15, 2015. The

reporter’s record was filed on December 2, 2015, and the clerk’s record was filed

on December 3, 2015. LCRA’s Appellant’s Brief is currently due on January 5,

2016.

             LCRA seeks a 30 day extension, making its brief due on February 4,

2016. This is LCRA’s first motion for extension of time to file the brief. The

reasons for this request are set forth below.

             First, the undersigned counsel was retained for this appeal and

requires additional time to become fully familiar with the record of the proceedings

below.

             Second, the undersigned was lead counsel for an evidentiary hearing

on December 9-10 in the cause styled Wallace L. Hall, Jr. v. William H. McRaven,

Cause No. D-1-GN-15-002473, which is now pending in this Court (03-15-00783-

CV). The preparation for, and presentation of this matter prevented him from

working on LCRA’s brief for nearly two weeks.

             Finally, the preparation period resulting from the early December

filing of the record includes the year-end holidays. Counsel for LCRA have long-



                                           1
standing family travel plans that will make it difficult to complete the brief by

early January.

             LCRA seeks an extension in this case not for purposes of delay, but

solely so that its counsel may have adequate time to review the record and prepare

a brief that will assist the Court in deciding the matter.

             Appellee does not oppose this request.

             For these reasons, LCRA respectfully requests that the Court grant an

extension of 30 days to file its Appellant’s Brief, through and until February 4,

2016. LCRA also requests such further relief to which it may be justly entitled.

                                         Respectfully submitted,



                                               Joseph R. Knight
                                               jknight@jknighttxlaw.com
                                               State Bar No. 11601275
                                               Law Office of Joseph R. Knight
                                               111 Congress Ave., Suite 2800
                                               Austin, Texas 78701
                                               (512) 770-4010


                           CERTIFICATE OF CONFERENCE
             I hereby certify that on December 18, 2015, I consulted with counsel
for Appellee, Kirk Swinney, who indicated that Appellee does not oppose the relief
sought in this motion.



                                         Joseph R. Knight


                                           2
                           CERTIFICATE OF SERVICE
             Pursuant to Rule 9.5 of the Texas Rules of Appellate Procedure, I
hereby certify that a true and correct copy of the foregoing Appellants’ Unopposed
First Motion to Extend Time to File Brief has been served upon the following
counsel for Appellee by electronic mail and through the Court’s electronic filing
system on this 21st day of December 2015:

            Kirk Swinney
            Ryan L. James
            Yessika Monagas
            MCCREARY, VESELKA, BRAGG, & ALLEN, PC
            700 Jeffrey Way, Suite 100
            Round Rock, Texas 78665



                                     Joseph R. Knight




                                        3